DETAILED ACTION
The communication is in response to the application received 08/02/2021, wherein claims 1-24 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Gupta (WO 2012/145819), Zhang et al. (U.S. 2015/0042799), Pawlickli et al. (U.S. 2010/0002081).
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of frames of image data captured by said camera have more optical distortion corresponding to side regions of the field of view of said camera than optical distortion corresponding to a center region of the field of view of said camera; an electronic control unit (ECU) comprising an image processor operable to process image data captured by said camera; wherein said ECU, via image processing at said image processor of a frame of captured image data, determines gradient information, and wherein the gradient information comprises information indicative of intensity gradients present in the field of view of said camera; wherein said ECU, based at least in part on gradient information, determines edges of intensity gradients present at one of the side regions of the field of view of said camera where the captured image data has more optical distortion as compared to the optical distortion at the center region of the field of view of said camera; wherein said vehicular vision system, based at least in part on determined edges of intensity gradients, determines presence of a potential cross traffic object at one of the side regions of the field of view of said camera; wherein said vehicular vision system, via image processing at said image processor of multiple frames of captured image data, determines movement of an upper portion of a determined edge of an intensity gradient of the determined potential cross traffic object and a lower portion of the determined edge of the intensity gradient of the determined potential cross traffic object at the side region of the field of view of said camera; and wherein said vehicular vision system, based at least in part on the determined movement of the upper portion of the determined edge of the intensity gradient of the 16 40139915.1determined potential cross traffic object relative to the lower portion of the determined edge of the intensity gradient of the determined potential cross traffic object at the side region of the field of view of said camera, determines if the determined potential cross traffic object is a three dimensional cross traffic object that is moving toward the center region of the field of view of said camera and toward a predicted path of the vehicle as cited in independent claims 1, 11 and 18.

Claims 2-10, 12-17 and 19-24 are allowed because they depend on allowed parent claims 1, 11 and 18, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486